DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Purpose of Examiner’s Amendment: An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Attorney Authorization: Authorization for this examiner’s amendment was given in a telephonic conversation and/or interview with Attorney Peter Gluck on January 26, 2021.  Amendments were made to Claims 1, 4, and 7 for grammatical and/or typographical corrections. 

The application has been amended as follows: 
1. (Currently Amended) In a system for gamification of real time physical reality immersive experiences, embodied within 
said and measurable three dimensional space, a gamified course following and point encountering d under observation and interactions by third parties being coordinated by and registered 

4.    (Currently Amended) The system of claim 3, whereby each experience
at least fail trade-able form 
whereby said value holder or currency exists within the system or as a part of a greater super-system meaning a digital ecosystem comprising a synthetic economy being exchangeable for consideration therewithunder rules and terms of said digital ecosystem.

7.    (Currently Amended) A system for gamification of claim 4 further comprising: 
automated penalty assessment, scorekeeping, and refereeing of team or individual sports such as hockey, football, soccer, basketball, golf;
automated results generation for currently "subjective" sports such as figure skating, snowboarding halfpipe
narrative driven experiences that allow a participant to interact with a story, or directly be part of it, such as an interactive play or experience where the system controls aspects of the participant's result(s) and/or progression of the overarching story.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                            /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715